           Case 2:17-cr-00110-APG-DJA Document 161 Filed 08/10/20 Page 1 of 2


 1
      TODD M. LEVENTHAL, ESQ
 2   Leventhal and Associates, PLLC
     Nevada Bar No. 8543
 3   California Bar No. 223577
     626 South Third Street
 4   Las Vegas, Nevada 89101
     PHONE: (702) 472-8686
 5   leventhalandassociates@gmail.com
     Attorney for Larry McDaniel
 6
                              UNITED STATES DISTRICT COURT
 7                                 DISTRICT OF NEVADA
 8

 9   THE UNITED STATES OF AMERICA,                          Case no.: 2:17-cr-00110-APG-DJA-2

10                        Plaintiff,                         STIPULATION AND ORDER
                    vs.
11

12
     LARRY MCDANIEL,
13
                          Defendant.
14

15
            IT IS HEREBY STIPULATED AND AGREED by and between RICHARD ANTHONY
16
     LOPEZ, ESQ., Assistant United States Attorney, counsel for the Government, and TODD M.
17
     LEVENTHAL, ESQ., counsel for Defendant LARRY MCDANIEL, that Defendant’s condition of
18
     release be modified to remove the requirement that Defendant report to the U.S. Pre-Trial Services
19
     Office (condition 7). This modification does not affect the other remaining conditions still in effect.
20
         DATED this 4th day of August, 2020
21
     /s/ Todd M. Leventhal                                        /s/ Richard Anthony Lopez
22   TODD M. LEVENTHAL, ESQ.                                      RICHARD ANTHONY LOPEZ, ESQ.
     Attorney for Defendant Larry McDaniel                        Assistant United States Attorney
23

24                              UNITED STATES DISTRICT COURT


                                                       1
           Case 2:17-cr-00110-APG-DJA Document 161 Filed 08/10/20 Page 2 of 2


 1
                                     DISTRICT
                                  UNITED STATESOF NEVADA
                                                DISTRICT COURT
 2                                     DISTRICT OF NEVADA

 3

 4   THE UNITED STATES OF AMERICA,                         Case no.: 2:17-cr-00110-APG-DJA-2

 5                                  Plaintiff,
                    vs.
 6

 7
     LARRY MCDANIEL,
 8
                                    Defendant.
 9
                                                  ORDER
10
            Based on the pending Stipulation of the parties, and good cause appearing, the Stipulation
11
     is hereby GRANTED.
12
            IT IS HEREBY ORDERED that the Defendant’s conditions of release be modified to
13
     remove the requirement that Defendant report to the U.S. Pre-Trial Services Office (condition 7).
14
     This modification does not affect the other remaining conditions still in effect.
15

16
                          10th
            DATED this ___ day of August, 2020.
17

18
                                                           ____________________________________
19
                                                           HONORABLE      ANDREW P. GORDON
                                                            Daniel J. Albregts
                                                           UNITED   STATES
                                                            United States    DISTRICT
                                                                           Magistrate   JUDGE
                                                                                      Judge
20
     Respectfully Submitted:
21
       /s/ Todd M. Leventhal
22
     TODD M. LEVENTHAL, ESQ.
     LEVENTHAL & ASSOCIATES, PLLC.
23

24


                                                      2
